Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 12, line 24 after the phrase “fibers are separated” the phrase -- ; and -- has been deleted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 1/19/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-20 are allowed.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a kinetic energy absorption method, comprising steps of: receiving a force from an object having kinetic energy, at a composite article, wherein; the composite article comprises: a ply, comprising multiple substantially parallel fibers, which have inherent failure strains and inherent moduli; a matrix material at least partially encapsulating the ply; multiple first portions distributed along individual fibers of the multiple substantially parallel fibers, wherein the multiple first portions have  failure strains that are lower less than the inherent failure strains of the multiple substantially parallel fibers, or wherein the multiple first portions have that are lower less than the inherent moduli of the multiple substantially parallel fibers, and wherein a the multiple first portions are distributed to selected locations, identified in the ply, according to a designated pattern: and distributing a load, associated with the force, across 
The closest prior art of Le (US 2016/0347918) teaches a method, however, fails to teach the claimed method including plastically deforming the ply and the matrix material; separating the multiple substantially parallel fibers at the multiple first portions of the composite article so that gaps are created in the ply in locations where the multiple substantially parallel fibers are separated: plastically stretching the multiple substantially parallel fibers at the multiple first portions of the composite article: and creating shear boundaries between any two adjacent ones of the multiple substantially parallel fibers at locations of the ply where the ply is plastically deformed.
The other references of record do not teach or suggest the combined limitations not taught by Le (US 2016/0347918).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
February 21, 2021